Case 18-14375-JDW      Doc 29   Filed 11/05/19 Entered 11/05/19 13:59:06         Desc Main
                                Document     Page 1 of 3


               IN THE UNITED STATES BANKRUPTCY COURT FOR
                   THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                              CHAPTER 13 CASE NO.:

LILLIE FAULKNER and                                            18-14375-JDW
THOMAS POPLAR

                      RESPONSE TO MOTION TO MODIFY
                    CHAPTER 13 PLAN AFTER CONFIRMATION

       COMES NOW Locke D. Barkley, Chapter 13 Trustee, by and through counsel,
and files this response to the Debtors’ Motion to Modify Chapter 13 Plan After
Confirmation (Dkt. #28) (the “Motion”) and in support states as follows:

       1.     The Debtors initiated this proceeding with the filing of a voluntary
petition on November 4, 2018.

       2.     The Debtors filed their Schedules I and J (Dkt. #1) which reflected
disability-based income in the amount of $1,500.00, as alleged in the Motion, and a
monthly net income of $2,701.49. The current plan payment is $350.50 per week or
$1,518.83 per month. The Debtors are current on all plan payments.

       3.     The original Chapter 13 plan (Dkt. #2) included a 100% distribution to
nonpriority unsecured claims. An amended Chapter 13 plan (Dkt. #8) and a second
amended Chapter 13 plan (Dkt. #9) were filed on November 6, 2018, and both included
the same distribution to nonpriority unsecured claims.

       4.     The second amended Chapter 13 plan (the “Plan”) was confirmed by
order on January 24, 2019 (Dkt. #25). After the passing of the deadlines for the filing of
claims, the timely filed and allowed nonpriority unsecured claims totaled $16,650.10.
The plan payment was set at $305.50 per week.

       5.     On September 27, 2019, Credit Acceptance Corp amended its Proof of
Claim (Clm. #1) to the amount of $8,865.06 which represented the deficiency balance
remaining after the liquidation of its collateral which was surrendered in the Plan.


                                             1
Case 18-14375-JDW      Doc 29   Filed 11/05/19 Entered 11/05/19 13:59:06         Desc Main
                                Document     Page 2 of 3


        6.    The additional claim and the 100% distribution to nonpriority unsecured
claims required that the plan payment increase from $305.50 per week to $350.50 per
week.

        7.    Since the filing of the original plan through confirmation of the Plan, the
Debtors always proposed a 100% distribution to nonpriority unsecured claims. The
Debtors have stated no basis for any change in income which would justify modifying
the distribution to nonpriority unsecured claims.

        8.    The Trustee requests that the Motion be denied.

        WHEREFORE, PREMISES CONSIDERED, Locke D. Barkley, Chapter 13 Trustee,
prays that upon notice and hearing that this Court enter its order denying the Debtor’s
Motion and for such other relief to which the Trustee and this bankruptcy estate may be
entitled.

        Dated: November 5, 2019

                                          Respectfully submitted,
                                          LOCKE D. BARKLEY, TRUSTEE

                                          BY: /s/ W. Jeffrey Collier
                                          W. JEFFREY COLLIER, ESQ.
                                          Attorney for Trustee
                                          6360 I-55 North, Suite 140
                                          Jackson, Mississippi 39211
                                          (601) 355-6661
                                          ssmith@barkley13.com
                                          MSB No. 10645




                                             2
Case 18-14375-JDW      Doc 29    Filed 11/05/19 Entered 11/05/19 13:59:06         Desc Main
                                 Document     Page 3 of 3


                              CERTIFICATE OF SERVICE

        I, the undersigned attorney for the Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage prepaid,
or electronically notified through the CM/ECF system, a copy of the above and
foregoing to the Debtor, attorney for the Debtor, the United States Trustee, and other
parties in interest, if any, as identified below.

       Dated: November 5, 2019

                                          /s/ W. Jeffrey Collier
                                          W. JEFFREY COLLIER




                                              3
